Citation Nr: 0032675	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  93-07 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Dissatisfaction with the initial rating of 10 percent 
assigned following the grant of service connection for disc 
disease of the lumbar spine from September 19, 1991, to 
November 23, 1996.

2.  Dissatisfaction with the initial rating of 10 percent 
assigned following the grant of service connection for 
fracture of the left fifth metatarsal with left calf atrophy 
from September 19, 1991, to November 23, 1996.

3.  Entitlement to a separate compensable rating for left 
calf atrophy from September 19, 1991, to November 23, 1996.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
January 1959.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from several rating decisions by 
the RO.  In the January 1992 rating decision, the RO granted 
service connection for residuals of a fracture of the fifth 
metatarsal of the left foot, rated noncompensable rating, and 
denied service connection for atrophy of the left calf and a 
low back disorder.  The veteran appealed all three issues and 
was afforded a hearing at the RO in August 1992.  His claims 
were denied by the hearing officer in September 1992 as 
reflected in a supplemental statement of the case (SSOC).  
The case was remanded by the Board in January 1995 for 
evidentiary development.  Thereafter, in an April 1996 rating 
decision, the RO granted service connection for a low back 
disability, rated 10 percent disabling effective September 
19, 1991, and granted a 10 percent rating for a disability 
characterized as residuals of a fracture of the left fifth 
metatarsal with atrophy of the left calf, effective September 
19, 1991.  The veteran appealed for higher ratings.

In a February 1997 rating decision, the RO granted a higher 
initial rating of 40 percent for the veteran's low back 
disorder and assigned separate ratings of 10 percent and 20 
percent for left calf atrophy and fracture of the left fifth 
metatarsal, 

respectively, (formerly rated as fracture of the left fifth 
metatarsal with left calf atrophy at a 10 percent level).  
The effective date of these higher ratings was November 23, 
1996.

In a February 1998 decision, the Board remanded this case for 
further development, to include clarification of whether the 
veteran wished to pursue the issues of higher ratings for his 
service-connected left toe, left calf atrophy and low back 
disorder for the period from November 23, 1996, and beyond.  
By rating decision of September 1999, the RO granted a 30 
percent rating for left calf atrophy, effective November 23, 
1996.  The veteran was subsequently provided an SSOC which 
addressed the issue of left calf atrophy as well as the 
veteran's claims for higher initial ratings for his left toe 
and back disabilities, and increased ratings after November 
23, 1996.  

Although the veteran's service representative has advanced 
arguments with respect to ratings in excess of what are 
currently assigned for the veteran's service-connected 
disabilities, the veteran, in written communications received 
in September 2000, has clearly indicated that the only issues 
he wants to pursue on appeal concern his dissatisfaction with 
the initial ratings assigned following the grant of service 
connection for his back and left toe with calf atrophy, 
effective in September 1991.  He has indicated that he is 
satisfied with the current ratings for the conditions.  As 
such, the Board finds that the veteran has withdrawn his 
substantive appeal with respect to claims for higher 
evaluations since November 23, 1996.  See 38 C.F.R. § 20.204 
(2000).  The Board notes that inasmuch as the issues on 
appeal are from an original award, the Board has framed those 
issues as shown on the title page of this decision.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (appeals from 
original awards are not construed as claims for increased 
ratings).

There are other matters which require comment.  Initially, 
the veteran appears to have attempted to reopen a claim for 
service connection for an unspecified hip disorder.  The RO 
previously denied service connection for a hip disorder in 
the December 1991 rating decision; the veteran did not file a 
timely notice of disagreement (NOD) to the denial of that 
issue and it became final.  Because this 
issue is not in appellate status, it will not be addressed 
herein, and is referred to the RO for appropriate action.

In addition, the RO denied a claim for a total rating due to 
individual unemployability (TDIU) in the May 1997 rating 
decision.  At the time of the Board's review of the case in 
early 1998, the claims folder, as constituted, did not 
reflect that the veteran had filed a timely NOD to that 
decision and, as a result, the Board did not then address 
that issue.  Additional records have now been associated with 
the claims folder which reflect that the veteran did file a 
timely NOD.  However, because this matter has not been 
properly developed for appellate review, it is further 
addressed in the REMAND action below.

In a February 2000 rating decision, the RO granted service 
connection for a right knee disorder, rated 10 percent 
disabling, and granted entitlement to special monthly 
compensation based on loss of use of the left foot, effective 
November 23, 1996.  The veteran has not appealed any 
determination from the February 2000 rating decision and 
those issues are not before the Board for consideration.


FINDINGS OF FACT

1.  All identified relevant information necessary for the 
dispositions of these appeals has been developed.

2.  By rating action in February 1997, the RO granted an 
increased 40 percent rating for the veteran's low back 
disorder, effective November 23, 1996.  The appeal for a 
higher initial rating beyond 10 percent for the period prior 
to November 23, 1996 has remained in appellate status.

3.  Prior to December 2, 1992, the date of a private 
orthopedic evaluation, the veteran's low back disability was 
manifested by no more than mild symptoms.


4.  As of December 2, 1992, the date of a private orthopedic 
evaluation, the veteran's low back disability was manifested 
by decreased range of motion with pain in the right posterior 
superior iliac spine, and pain on compression at L4-5 with x-
ray evidence of marked degeneration at L4-5.

5.  By rating action of April 1996, the RO granted service 
connection for residuals of a fracture of the left fifth 
metatarsal with atrophy of the left calf, rated 10 percent 
disabling, effective September 19, 1991.  By rating action of 
February 1997, the RO granted a 20 percent rating for 
fracture of the left fifth metatarsal, and a separate rating 
of 30 percent for atrophy of the left calf, both ratings 
effective November 23, 1996.  An appeal for a higher initial 
rating for residuals of a fracture of the left fifth 
metatarsal with atrophy of the left calf for the period prior 
to November 23, 1996 has remained in appellate status.

6.  Prior to November 23, 1996, the veteran's residuals of a 
left 5th fracture of the metatarsal were manifested by 
findings of no more than moderate disability.

7.  On VA examination December 9, 1991, three months after 
the veteran filed his claim for service connection, clinical 
findings showed left calf atrophy of approximately 3.5 
inches.


CONCLUSIONS OF LAW

1.  During the period from September 19, 1991 through 
December 1, 1992, the criteria for a rating higher than 10 
percent for a low back disorder were not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5292, 5293 (2000).

2.  As of December 2, 1992, the criteria for a 20 percent 
rating for a low back disorder were met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Codes 
5292, 5293 (2000).

3.  During the period from September 19, 1991 through 
November 22, 1996, the criteria for a rating in excess of 10 
percent for residuals of a fracture of the left fifth 
metatarsal were not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7; 4.71a, Diagnostic Codes 5271, 5284 (2000).

4.  During the period from September 19, 1991 through 
November 22, 1996, the criteria for a separate 30 percent 
rating for left calf atrophy were met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 4.7; 4.71a, Diagnostic Codes 
5271, 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that, during the 
course of the veteran's appeal, the statute governing 
assistance to claimants, 38 U.S.C.A. § 5107, was amended.  
The new version of the statute eliminates the requirement 
that a person submitting a claim for benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well grounded 
in order to receive assistance in the development of his/her 
claim; rather, the Secretary is required to assist a claimant 
in developing all facts pertinent to a claim for benefits, to 
include providing a medical examination when such examination 
may substantiate entitlement to the benefits sought, except 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  See generally 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (to be codified at 38 U.S.C. § 5100, et 
seq.).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).


In this instance, the Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with either the old or new version of 38 U.S.C.A. 
§ 5107(a).


I.  Factual Background

In an application received on September 19, 1991, the veteran 
requested, in part, service connection for back pain and a 
fracture of the left fifth metatarsal.  He reported treatment 
in service, but did not indicate receiving treatment at any 
time after service from VA or private medical care providers.

A VA examination was conducted in December 1991.  At that 
time he complained of pain radiating from the right hip to 
the dorsum of the foot, left foot pain exacerbated by 
exercise, and atrophy of the left calf.  The veteran was 
described as being in no acute distress and range of motion 
of all joints, including the left ankle, was normal.  There 
was no tenderness or swelling.  The examination report noted 
the presence of "remarkable" atrophy of the left calf 
muscle, which measured 13.5 inches, compared to the right 
which measured 17 inches.  Neurological examination, 
including sensory examination, was essentially normal , 
although there was difficulty walking on the toes on the left 
side and left Achilles jerk was -1 to trace.  An x-ray study 
of the lumbosacral spine showed noticeable disc space 
narrowing on the left side of L4 and L5, and posteriorly 
between L5 and S1.  An x-ray study of the left fifth 
metatarsal showed an old healed fracture.  The pertinent 
diagnoses were history of considerable back pain, with no 
evidence of radicular pain, which could be a musculoskeletal 
pain initiated in the low back; and residual fracture of the 
left fifth metatarsal.

The veteran's left foot was also seen by a VA podiatrist at 
that time, who reported normal range of motion, with no pain 
or crepitus of the fifth metatarsal.  X-rays showed a bone 
callous formation at the proximal base.


A private medical report dated in March 1992 stated that the 
veteran presented with hip, back, right knee and right foot 
pain.  It was reported that the veteran was a runner; he 
stated that his problems started in November 1991 while 
exercising, and increased while weight lifting in March 
199[2].  Clinical information supplied at the time the 
veteran underwent an MRI in April 1992 was to the effect that 
the veteran injured his back while working out at the gym 6 
weeks earlier at which time he experienced pain down the 
right leg.

An electromyogram (EMG), conducted in April 1992, found 
bilateral lumbar radiculopathy of L5.  A magnetic resonance 
imaging (MRI), conducted in April 1992, found desiccation of 
the L1-L2 disc space, with Schmorl's node, antero-posterior 
surface of L2; disc bulge at the L2-L3 level; degeneration, 
desiccation of the L3-L4 disc; diffuse bulge of L4-L5 disc; 
findings compatible with neuroma at the L4-L5 level which did 
not appear be a disc herniation; and hypoplasia of the right 
L5 lamina and hyperplasia of the left L5 lamina.

The veteran appeared at a hearing before the RO in August 
1992.  At that time he testified that he had some pain, 
albeit not severe, when placing pressure on the ball of the 
[left] foot.  He stated that the "feeling" in his left foot 
was "slightly different" but he could not say that the foot 
was numb.  At times he limped.  He noted that he tried to 
stay strong by being active and developed back pain while 
doing one of his "routines."  He felt that the gait 
impairment due to his foot fracture was a factor which led to 
his back pain.

In December 1992, the veteran was seen for a private 
orthopedic examination by Phillip Spiegel, M.D.  He reported 
that he felt physically fit except for his [left] foot, leg 
and back.  On examination, the veteran's back was noted to be 
tender with decreased range of motion.  He had no left 
Achilles reflex but reflexes were normal on the right.  
Straight leg raising was essentially negative, although some 
right-sided back pain was noted on left straight leg raising.  
There was pain on compression of the back at L4-5.  Dr. 
Spiegel specifically noted that there was no sensory 
disturbance, musculature involvement or sciatic problem.  The 
physician noted that he was unable to relate the back problem 
to either the left calf atrophy or the 5th metatarsal 
fracture.

On VA orthopedic examination in June 1995, the veteran 
indicated that his low back pain started in 1980 with 
occasional right sciatica symptoms.  Range of motion in the 
lumbar spine was reported as follows:  90 degrees flexion, 10 
degrees extension, 15 degrees left lateral bending, 25 
degrees right lateral bending, and 30 degrees rotation, 
bilaterally.  The veteran was unable to heel and toe walk due 
to the left calf atrophy.  An x-ray study of the veteran's 
lumbosacral spine was conducted.  The examiner stated that 
there was a retrolisthesis of L4-L5 which was unchanged from 
the December 1991 x-ray study.  The diagnosis was no interval 
change from the previous study.  The diagnosis was 
degenerative joint disease, discogenic disease and right 
sciatica L4-L5, and L5-S1.  The examiner stated that it was 
very probable that, due to the veteran's abnormal gait and 
posture of many years caused by the "relative minor" fifth 
metatarsal fracture, he developed low back degenerative joint 
disease.

The veteran was also seen for a VA "bones" examination in 
June 1995.  At that time, he related that if he stood for a 
prolonged period, he felt fatigue and aching due to the 
fracture of the left fifth metatarsal.  Left foot motion 
appeared weaker than expected.  Examination of the left fifth 
metatarsal showed "very minimal" tenderness at the base of 
the 5th metatarsal.  There was no evidence of swelling or 
deformity.  Minimal prominence was shown at the left fifth 
metatarsal base.  An x-ray study of the left fifth metatarsal 
was conducted.  The examiner stated that there was a 
deformity of the left fifth metatarsal consistent with an old 
fracture and unchanged from the December 1991 x-ray study.  
The diagnosis was status post fracture of the left fifth 
metatarsal and consequent left leg muscle atrophy.

The veteran was seen for further VA orthopedic examination in 
October 1995 by the same physician who conducted the June 
1995 VA examinations.  He concluded that the veteran's low 
back pain, degenerative joint disease, and, probably, the 
discogenic disease were secondary to his service-connected 
fracture of the left fifth 

metatarsal, and not the result of a post-service injury in 
the early 1990's.  The VA examiner also stated that he had 
reviewed the previous EMG study and noted that it showed 
chronic signs of denervation in the muscles supplied by the 
L5-S1 myotomes on the left.  The study also showed left L5 
radiculopathy with peroneal atrophy.

Following the January 1995 Board remand, the veteran was seen 
for further VA orthopedic examination on November 23, 1996.  
At that time, the veteran was observed to have an antalgic 
gait.  His back muscles showed normal musculature.  The range 
of motion of the lumbar spine was reported as follows:  15 
degrees flexion, zero degrees extension, 10 degrees lateral 
bending bilaterally, and 25 degrees of rotation, bilaterally.  
The veteran complained of pain on the right side of the back 
with all maneuvers.  The pain was reported to radiate down 
the right leg in neurological distribution.  Pain was 
increased in certain positions.  The veteran claimed he was 
unable to work, to perform normal activities, or to sleep at 
night due to pain developing when he was in the wrong 
position.  Straight leg raising was positive for both legs.  
An x-ray study of the lumbosacral spine was conducted.  The 
examiner found no significant interval change from the June 
1995 x-ray study.  The diagnosis was injury to the left foot 
resulting in atrophy of the calf and loss of function of the 
muscles attached to the foot; and degenerative joint disease 
of the back, the lower lumbar segments with resulting 
radicular symptoms.  The examiner concluded that it was most 
likely the veteran had an increase in his degenerative joint 
disease of his low back secondary to his service-connected 
foot injury due to his altered gait.

The veteran was also seen for VA examination of his left foot 
on November 23, 1996.  An x-ray study of the left foot was 
conducted and revealed no significant change since an earlier 
June 1995 x-ray study.  The veteran reported occasional sharp 
pain in the left foot and leg with no strength.  He was 
reported to be unable to passively put the left foot through 
the range of motion exercise, and was unable to plantar flex, 
dorsiflex, invert or evert.  He had no strength in the left 
foot against resistance.  There was no pain to palpation of 
the proximal 5th metatarsal joint.  

Deep tendon reflexes were reduced on the left, compared to 
the right.  However, vibration and light touch were intact 
over the lower extremity.  The diagnosis was status post 
fracture of the left fifth metatarsal with significant calf 
atrophy and residuals loss of muscle strength of the left 
foot and leg.

In his February 1997 claim for a total rating, the veteran 
reported that he did not obtain medical treatment for his 
spine, leg and foot until 1992 and that he had never been 
hospitalized for treatment of related complaints.

Following the February 1998 Board remand, the veteran was 
seen for several additional VA examinations.  In January 
1999, examination of the veteran's left foot revealed 
significant left lower extremity weakness with loss of 
muscular function to all groups of the left lower extremity 
below the knee and loss of sensation.  The veteran complained 
of no strength in the left lower leg.  On strength testing, 
muscle strength in the left lower extremity was extremely 
diminished measuring 2/5 in all groups.  Left Achilles deep 
tendon reflexes were reported to be 0/4.  The veteran's left 
calf measured 13.5 inches around as compared to the left calf 
which was 17.25 inches.

In October 1999, the veteran was seen for further examination 
of his lower extremities.  The veteran reported numbness 
below the left knee and indicated that he was unable to use 
his foot muscles on the left with resulting gait impairment.  
On examination, the VA examiner noted "severe" atrophy of 
the left calf muscles with an approximate 10 centimeter 
difference in the circumference of the muscle on the left 
when compared to the right calf muscle.  Sensory examination 
showed decreased sensation to pinprick, light touch, 
proprioception, and vibration in the left leg up to the knee.  
The VA examiner indicated that the veteran's atrophy was 
directly related to the nerve damage sustained as a result of 
the fracture of the left metatarsal and subsequent casting in 
service in 1958.

A further examination of the left lower extremity in December 
1999 concluded that the veteran had loss of use of the left 
lower extremity due to a chronic nerve 

disorder and muscle atrophy, and would be equally well served 
with a below the knee amputation.


II.  Analysis

The veteran has contended that, although he is satisfied with 
the assignment of the 40 percent rating for his low back 
disorder, the 30 percent rating for muscle atrophy of the 
left calf, and the 20 percent rating for residuals of a 
fracture of the fifth metatarsal of the left foot, his 
symptomatology has remained constant throughout the appeal 
period from September 19, 1991 to the present, and therefore, 
he is entitled to these ratings effective that date.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  
Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2000).  When making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is propriety of the initial evaluation 
assigned, 

evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, supra.

In this case, the RO has issued an SOC and several SSOC's 
that do not explicitly reflect consideration of the propriety 
of the initial ratings, or include discussion of whether 
"staged rating" would be appropriate in the veteran's case.  
However, the Board does not consider it necessary to remand 
this claim to the RO for issuance of an SOC because the RO 
effectively considered the appropriateness of its initial 
evaluation under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times during the pendency of the appeal, resulting in 
the decisions to increase the initial assigned evaluations as 
set forth above.  The Board considers this to be tantamount 
to a determination of whether "staged rating" is 
appropriate.  Hence, there is no prejudice to the veteran in 
the Board now considering such "staged rating."

When limitation of motion of the lumbar spine is slight, a 10 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2000).  Moderate limitation is evaluated as 20 
percent disabling.  Id.  When limitation of motion is severe, 
a 40 percent rating is assigned.  Id.

38 C.F.R. § 4.71a, Diagnostic Code 5293 pertains to 
intervertebral disc syndrome.  Under that code, a zero 
percent evaluation is applied to a post-operative, cured 
condition.  A 10 percent evaluation requires mild symptoms.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  A 20 percent 
evaluation is assigned for moderate symptoms and recurring 
attacks.  Id.  A 40 percent evaluation is applied for severe 
symptoms characterized by recurring attacks with intermittent 
relief.  Id.  A 60 evaluation requires evidence of a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Id.


When limitation of motion of an ankle is moderate, a 10 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2000).  When limitation of motion is marked, a 20 
percent rating is warranted.  Id.

Malunion or nonunion of the tarsal or metatarsal bones will 
be rated 10 percent disabling when moderate under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2000).  
When malunion or nonunion is moderately severe, a 20 percent 
rating is assigned.  Id.  When the malunion or nonunion is 
severe, a 30 percent rating is warranted.  Id.

Other foot injuries will be rated as 30 percent when severe, 
as 20 percent when moderately severe, and as 10 percent when 
moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board notes the contentions of the veteran that his 
service connected back, left calf atrophy and left foot 
condition have been essentially unchanged since the date he 
filed his claim in September 1991.  With respect to the 
veteran's low back, the evidence clearly does not support 
such assertion.  The Board notes that a 40 percent rating was 
assigned by the RO effective November 23, 1996.  Based on the 
evidence of record, the Board finds no basis for an 
evaluation higher than the initially assigned 10 percent for 
the veteran's low back disorder prior to December 2, 1992.  
On VA examination in December 1991, the veteran made no 
specific complaints of back pain.  There was no evidence of 
radicular pain.  The examiner concluded that there was a 
possibility of musculoskeletal pain initiated in the low 
back.  The veteran is shown to have either normal range of 
back motion or else limitation that is not more than slight 
prior to December 2, 1992.  A rating of 20 percent under 
Diagnostic Code 5292 which requires moderate limitation of 
motion is not supported by the evidence.  Likewise, there is 
no basis for a higher rating of 20 percent under Diagnostic 
Code 5293, which requires moderate symptoms and recurring 
attacks.  The Board determines that these findings are 
indicative of a level of impairment contemplated in a 10 
percent evaluation pertaining to either slight limitation of 
motion of the lumbar spine or slight intervertebral disc 
syndrome; as such, the assignment of the initial 10 

percent evaluation was proper, and the criteria for a higher 
evaluation are not met prior to that date.

However, as of December 2, 1992, the date of the veteran's 
private orthopedic examination with Dr. Spiegel, the Board 
finds evidence that his service-connected low back disability 
resulted in a level of disability more consistent with 
moderate limitation of motion and characteristic pain on 
motion.  Specifically, the December 1992 report from Dr. 
Spiegel noted pain on compression of L4-5 and decreased range 
of motion in the lumbar spine.  The left straight leg raising 
with abduction of the hip resulted in right-sided back pain.  
X-rays showed marked degenerative changes at L4-5.  Against 
this background, the Board finds that a 20 percent rating is 
warranted for the veteran's low back disability as of 
December 2, 1992.

With regard to a rating in excess of 20 percent, the Board 
notes that it was not until the VA examination in November 
1996 that the clinical findings demonstrated the more 
significant symptoms of antalgic gait, severe limitation of 
back motion, pain on all back maneuvers, and positive 
straight leg raising test on both sides, as well as 
functional loss due to pain recorded.  See 38 C.F.R. §§ 4.40, 
4.45.

In sum, a rating higher than 10 percent is not warranted for 
the period from September 19, 1991, through December 1, 1992.  
As of December 2, 1992, and through November 22, 1996, the 
clinical findings justify the assignment of a 20 percent 
rating for the veteran's low back disability.

The Board has also considered whether a rating higher than 10 
percent was warranted for the left foot fracture at any time 
during the period before November 23, 1996, and concludes 
that it was not.  The veteran's foot fracture of the 5th 
metatarsal has consistently been described as well healed.  
There is some evidence of minimal prominence on x-ray studies 
of the left foot, but this in itself does not warrant a 
rating in excess of 10 percent.  There is no indication in 
the record that, since the initial trauma in service, the 
veteran has required any medical care whatsoever for the 
fracture residuals.  Indeed, his symptoms have been primarily 

concerned with the muscle atrophy and nerve damage in the 
left calf which has been rated separately.  Normal range of 
foot motion was reported by a VA podiatrist in 1991.  
Otherwise, the veteran had reported pain, tiredness and 
aching on prolonged standing, and "slightly different 
sensation" in the left foot.  These findings comport to no 
more than moderate foot injury (under Diagnostic Code 5284) 
or moderate limitation of ankle motion (under Diagnostic Code 
5271).  There is no showing of malunion or nonunion of the 
metatarsal bones, and so rating under Diagnostic Code 5283 is 
not appropriate.  As such, the veteran is not entitled to a 
rating in excess of 10 percent for his left foot disability 
at any time between September 19, 1991, and November 22, 
1996.

With respect to the veteran's claim for a higher initial 
rating for muscle atrophy of the left calf, the Board finds 
that the evidence supports the assignment of a 30 percent 
rating during the period from September 19, 1991, through 
November 22, 1996.  As noted above, at the time that the RO 
granted a separate 10 percent rating for muscle atrophy of 
the left calf in the February 1997 rating decision, effective 
November 23, 1996, the clinical findings showed extreme 
wasting of calf muscle mass with a measurement of 13.5 inches 
in diameter on the left compared to 17.25 inches in diameter 
on the right, with no strength against resistance on any of 
his muscle groups.  Subsequently, in the September 1999 
rating decision wherein the RO assigned a 30 percent rating 
for atrophy of the left calf, effective November 23, 1996, 
the clinical findings were essentially the same as they had 
been at the time of the February 1997 rating decision: the 
demonstrated wasting of the left calf muscle was measured to 
be the exact same amount on VA examination in January 1999 as 
it had been on the November 1996 examination with sensory 
loss and weakness also evident on both examinations.  Against 
this background, the Board is not in agreement with the 
conclusion of the RO that the evidence prior to November 23, 
1996, showed more than slight muscle injury to the left calf 
as a result of atrophy.  Indeed, the RO pointed out that the 
30 percent rating was justified based on both the old and new 
rating criteria for evaluating muscle injuries (the new 
criteria became effective July 3, 1997).  The assignment of 
the 30 percent rating, effective November 23, 1996, was based 
in large part on the clinical findings of significant 

atrophy of the left calf as measured on VA examinations when 
compared with the right calf.  The Board finds compelling the 
clinical evidence that the atrophy of the veteran's left calf 
on November 23, 1996 and in January 1999 was the same as it 
was in December 1991; as such, a 30 percent rating is 
warranted for the atrophy of the veteran's left calf for the 
period from September 19, 1991, to November 22, 1996.


ORDER

1.  As the initial 10 percent evaluation assigned for the low 
back disorder was proper, a higher evaluation prior to 
December 2, 1992, is denied.

2.  Entitlement to an increased rating of 20 percent for a 
low back disorder for the period from December 2, 1992, 
through November 22, 1996, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

3.  As the initial 10 percent rating for residuals of a 
fracture of the left fifth metatarsal was proper, a higher 
rating prior to November 22, 1996, is denied.

4.  Entitlement to an initial 30 percent rating for left calf 
atrophy for the period from September 19, 1991, through 
November 22, 1996, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

The Board notes that there is evidence in the claims file 
that the veteran has filed an NOD with the May 1997 rating 
decision in which the RO denied his claim for a TDIU.  
However, a statement of the case (SOC) was not provided by 
the RO on this issue.  The Court has held that referral to 
the RO of issues with which the veteran 


disagrees does not suffice.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Rather, a remand is required.  Id.  
Consequently, this issue must be remanded.

1.  The RO should undertake all necessary 
development on the issue of entitlement 
to a TDIU in accordance with the recently 
enacted legislation, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (to be codified at 
38 U.S.C. § 5100, et seq.), which 
substantially revised certain statutory 
provisions regarding the assistance that 
VA must provide to claimants for VA 
benefits and the notice that VA must 
provide to claimants as to the type of 
evidence that is necessary to 
substantiate his claim.

2.  In the event such determination 
continues to remain adverse to him, both 
the veteran and his representative should 
be furnished with an SOC and be given the 
opportunity to respond thereto.  If, and 
only if, a timely substantive appeal is 
filed should this issue be returned to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals


 

